DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The Information Disclosure Statements filed 29 December 2020 and 1 April 2021 have been fully considered by Examiner.  Annotated copies are included with the present Notice of Allowability.

Drawings
3.	The Drawings filed 29 September 2020 have been fully considered by Examiner, and are ACCEPTED.

Allowable Subject Matter
4.	Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 recites: “A system for facilitating cross-platform extended reality content sharing, comprising:” (1) “one or more processors; and” (2) “one or more hardware storage devices storing computer-executable instructions that are operable, when executed by the one or more processors, to configure the system to perform at least the following:” (2a) “receive, from a developer system, a model file comprising a model;” (2b) “create, based on the model (2c) “create a universal link that is operable, when selected at an end user device, to configure the end user device to send a request for an XR model or scene file, the request comprising information for identifying an XR rendering platform associated with the end user device,” (2ci) “the universal link pointing to an endpoint that comprises logic operable to determine, based on the information for identifying the XR rendering platform associated with the end user device, a particular XR model or scene file of the plurality of XR model or scene files,” (2cii) “the particular XR model or scene file being formatted for rendering a representation of the model using the XR rendering platform associated with the end user device; and” (2d) “send the universal link to the developer system.”
While some features of claim 1 are taught by the prior art, the whole of claim 1 distinguishes over the prior art.  For example, Robbe (US-2021/0056762) teaches the distribution and rendering of VR/AR content, including models/scenes, to different users and platforms based on location cues, and through the use of various links.  However, Robbe does not teach the use of a universal link, particularly not the universal link as set forth in claim 1.  Robbe also operates generally with respect to cross-platform environments, rather than according to the particular details regarding formatting and distributing between the different rendering platforms recited in claim 1.  The closest prior art discovered is the combination of Robbe, Anderson (US-2017/0287214), Leefsma (US-2018/0130259), Brebner (US-2020/0218519), and Reitan (US-2013/0249948).  Other relevant prior art includes da Veiga (US-2016/0027216), Gehlberg (US-2019/0108672), Kim (US-2010/0033484), Harviainen (US-2019/0371073), Daniels (US-2018 International Conference on Cyberworlds (CW), 2018, pp. 409-414, doi: 10.1109/CW.2018.00079), Piekarski (W. Piekarski and B. H. Thomas, “An object-oriented software architecture for 3D mixed reality applications,” The Second IEEE and ACM International Symposium on Mixed and Augmented Reality, 2003. Proceedings, 2003, pp. 247-256, doi: 10.1109/ISMAR.2003.1240708), and Chatzopoulos (D. Chatzopoulos, C. Bermejo, Z. Huang and P. Hui, “Mobile Augmented Reality Survey: From Where We Are to Where We Go,” in IEEE Access, vol. 5, pp. 6917-6950, 2017, doi: 10.1109/ACCESS.2017.2698164).  However, none of the above-cited prior art, nor any other prior art discovered by Examiner, fully teaches claim 1, either singly or in an obvious combination.  Accordingly, claim 1 is allowable.
Independent claim 10 recites: “A system for facilitating cross-platform extended reality content sharing, comprising:” (1) “one or more processors; and” (2) “one or more hardware storage devices storing computer-executable instructions that are operable, when executed by the one or more processors, to configure the system to perform at least the following:” (2a) “send a model file comprising a model to a server; and” (2b) “receive, from the server, a universal link that is operable, when selected at an end user device, to configure the end user device to send a request to the server for an extended reality (XR) model or scene file,” (2c) “the request comprising information for identifying an XR rendering platform associated with the end user device,” (2d) “the universal link pointing to an endpoint at the server that comprises logic operable to determine, based on the information for identifying the XR rendering platform (2e) “each of the plurality of XR model or scene files being formatted for rendering a representation of the model on a different, particular XR rendering platform included in a list of XR rendering platforms,” (2f) “the particular XR model or scene file being formatted for rendering a representation of the model using the XR rendering platform associated with the end user device.”
As with claim 1, the prior art does not teach the particular application of the universal link recited in claim 10, nor does the prior art operate according to the particular cross-platform rendering, modeling, and model/scene data transmission recited in claim 10.  The closest prior art and other relevant prior art are as cited above with respect to claim 1.  None of the above-cited prior art, nor any other prior art discovered by Examiner, fully teaches claim 10, either singly or in an obvious combination.  Accordingly, claim 10 is allowable.
Independent claim 20 recites: “A method for facilitating cross-platform extended reality content sharing, comprising:” (1) “receiving, from a developer system, a model file comprising a model;” (2) “creating, based on the model file, a plurality of extended reality (XR) model or scene files,” (2a) “each of the plurality of XR model or scene files being formatted for rendering a representation of the model on a different, particular XR rendering platform included in a list of XR rendering platforms;” (3) “creating a universal link that is operable, when selected at an end user device, to configure the end user device to send a request for an XR model or scene file,” (3a) “the request comprising information for identifying an XR rendering platform associated with the end user device,” (3b) “the universal link pointing to an endpoint that (3c) “the particular XR model or scene file being formatted for rendering a representation of the model using the XR rendering platform associated with the end user device; and” (4) “sending the universal link to the developer system.”
As with claims 1 and 10, the prior art does not teach the particular application of the universal link recited in claim 20, nor does the prior art operate according to the particular cross-platform rendering, modeling, and model/scene data transmission recited in claim 20.  The closest prior art and other relevant prior art are as cited above with respect to claim 1.  None of the above-cited prior art, nor any other prior art discovered by Examiner, fully teaches claim 20, either singly or in an obvious combination.  Accordingly, claim 20 is allowable.
Dependent claims 2-9 and 11-19 are allowable at least due to their respective dependencies.
Also, claims 1-20 patentably distinguish over the claims of co-pending U.S. Application #s 17/037,357; 16/880,893; and 16/666,944; as well as co-owned U.S. Patent #s 10,839,615 B2; and 10,665,037 B1.  No co-pending U.S. applications or co-owned U.S. patents issued from co-pending U.S. applications give rise to any double patenting or obviousness-type double patenting rejections.
Claims 1-20 are allowable, and there are no outstanding grounds of rejection or objection.  Accordingly, claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James A Thompson whose telephone number is (571)272-7441.  The examiner can normally be reached on M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 571-272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A THOMPSON/Primary Examiner, Art Unit 2616